Title: To George Washington from the Pennsylvania Navy Board, 14 October 1777
From: Pennsylvania Navy Board
To: Washington, George



Sir,
Fort Mifflin [Pa.] State Navy Board October 14th 1777

your Excellency has been inform’d that a Redoubt was erected on Province Island opposite Fort Mifflin, also another at the Mouth of Schuylkill. They are throwing up other Works in different parts of the Meadows—We believe they have not more than five hundred Men in the Meadows—We are inform’d that a number of our Troops are now near the Ferries on Schuylkill; If a body of them were order’d to March by the Road that leads from the blue Bell we think they would destroy the whole body of them—Colonel Green informs us that Colonel Angels Regiment has many Seamen in it If your Excellency would order that Regiment to join Colonel Green, he assures us that out of his and that he could spare us Seamen enough to Man the Fleet on any Attack returning them after the Attack was over—If this could be granted it would be of infinite importance to the service. By Order of the Board Am your Excellencys Most Obt Hble Servant

Joseph Blewer Cheerman

